   Case 2:20-cv-08884-MWF-SK Document 18 Filed 11/23/20 Page 1 of 1 Page ID #:151




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES -- GENERAL

Case No.       CV 20-8873-MWF(SKx)                                   Dated: November 23, 2020
               CV 20-8884-MWF(SKx)

Title:         Tiffany Herd -v- Smart and Final Stores LLC, et al.
               Sandra Prager Balsamo -v- Smart and Final Stores LLC, et al.

PRESENT:       HONORABLE MICHAEL W. FITZGERALD, UNITED STATES DISTRICT JUDGE

               Rita Sanchez                             Amy Diaz
               Courtroom Deputy                         Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFFS:                     ATTORNEYS PRESENT FOR DEFENDANTS:

               Dennis J. Balsamo                        Haley S. Grunvald


PROCEEDINGS:                TELEPHONIC MOTION TO REMAND [9] [12]

         The Courtroom Deputy Clerk issues the Court's tentative ruling, prior to the hearing.

       Case called, and counsel make their appearance. The Court invites counsel to present
their oral arguments. Arguments by counsel are heard. For the reasons stated on the record,
the Court takes the matter under submission. An order will issue.




                                                                   Initials of Deputy Clerk rs
                                                -1-                         :13/:13 min
